Exhibit 10.1

CORNERSTONE OnDEMAND, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of May 1, 2020 by
and between Cornerstone OnDemand, Inc., a Delaware corporation (the “Company”),
and Phil Saunders (“Executive”). Upon the Effective Date (as defined below),
this Agreement amends and restates in its entirety the Employment Agreement by
and between the Company and Executive entered into as of February 24, 2020 (such
agreement, the “Prior Agreement”).

RECITALS

WHEREAS, the Company wishes to retain the services of Executive and Executive
wishes to be employed with the Company on the terms and subject to the
conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the foregoing recital and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows:

1.    Effective Date. The effective date of this Agreement and Executive’s start
date of employment pursuant to the terms of this Agreement will be May 11, 2020
(the “Effective Date”).

2.    Duties and Scope of Employment. Commencing on June 15, 2020, Executive
will serve as the Company’s Chief Executive Officer and will report to the
Company’s Board of Directors (the “Board”). Executive shall have the authority
generally allowed to persons discharging the duties of such position. Executive
shall perform his duties faithfully and satisfactorily to the performance
standards reasonably expected of a person in such position. Executive will
render such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him by the Board. Executive will devote substantially his full
business efforts and time to the performance of Executive’s duties hereunder,
provided however, that Executive may serve on outside board positions or provide
other advisory services that are not competitive with the Company subject to the
requirement that such service on outside boards of directors or advisory
services do not materially interfere with Executive’s performance of his duties
under this Agreement and the Board approves such board membership or advisory
services (which will not be unreasonably withheld). Executive’s principal place
of employment shall be at his home located in [***], but Executive shall travel
to the Company’s offices located in Santa Monica, California as often as
required to perform Executive’s duties and/or as requested by the Board.

3.    Board Membership. Executive will be appointed to serve as a member of the
Board as of July 1, 2020. At each annual meeting of the Company’s stockholders
while Executive is the Company’s Chief Executive Officer upon which Executive’s
term as a Board member is scheduled to expire, the Company will nominate
Executive to serve as a member of the Board. Executive’s continued service as a
member of the Board will be subject to any required stockholder approval.



--------------------------------------------------------------------------------

4.    At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated by the Company at any
time with or without cause or with or without notice. However, as described in
the Change of Control Severance Agreement (the “CoC Agreement”) entered into
between Executive and the Company, Executive may be entitled to severance
benefits depending upon the circumstances of Executive’s termination of
employment following the Effective Date, subject to the terms and conditions of
the CoC Agreement.

5.    Compensation.

(a)    Base Salary. Executive shall receive an annual base salary of $500,000
(the “Base Salary”) payable in accordance with the Company’s normal payroll
practices and subject to the usual, required withholdings. Executive’s salary
will be subject to review and any adjustments will be made based upon the
Company’s normal performance review practice.

(b)    Performance Bonus. Executive will be eligible for an annual performance
bonus with a target level of 100% of his Base Salary based upon performance
criteria as established by the Compensation Committee of the Board (the
“Compensation Committee”) and subject to the terms and conditions of the
Company’s executive bonus plan for the applicable fiscal year. Any earned bonus
will be paid as soon as practicable after the Board or the Compensation
Committee determines that the bonus has been earned, but in no event will the
bonus be paid after the later of (i) the fifteenth (15th) day of the third (3rd)
month following the close of the Company’s fiscal year in which the bonus is
earned or (ii) March 15 following the calendar year in which the bonus is
earned.

(c)    Additional Bonus. In addition to any performance bonus that Executive may
become entitled to receive pursuant to Section 5(b), and subject to Executive’s
continued employment as the Company’s Chief Executive Officer through the one
(1) year anniversary of the Effective Date, Executive will receive a one-time
bonus of $550,000, less applicable tax withholdings, to be paid within thirty
(30) days following that anniversary date.

(d)    Equity Awards.

(i)    Restricted Stock Units. Subject to the approval of the Compensation
Committee, following the Effective Date, Executive will be granted an award of
restricted stock units based on a target value of $2,000,000 (the “Initial RSU
Award”) pursuant to the terms of the Company’s 2010 Equity Incentive Plan (the
“Equity Plan”). Except in the case of accelerated vesting upon certain
terminations of employment as set forth in the CoC Agreement, the Initial RSU
Award will vest as follows: 40% of the shares subject to the Initial RSU Award
will vest on the first annual anniversary of the vesting commencement date, and
20% of the shares subject to the Initial RSU Award will vest on each annual
anniversary thereafter, in each case subject to Executive continuing to be a
“Service Provider” (as defined in the Equity Plan) through each scheduled
vesting date. In addition, and subject to the approval of the Compensation
Committee, following the Effective Date, Executive will be granted one
additional award of restricted stock units based on a target value of $3,000,000
(the “Initial PSU Award”) and a second, additional award of restricted stock
units based on a target value of $500,000 (the “Supplemental PSU Award”)
(together, the “PSU Awards”). The vesting requirements applicable to the PSU
Awards

 

-2-



--------------------------------------------------------------------------------

will be performance-based, and the performance metrics for the PSU Awards will
be determined by the Company with the vesting period for the PSU Awards not to
exceed three (3) years; provided, however that a minimum of $750,000 in target
value of the PSU Awards will become eligible to be earned within the first two
(2) years of the vesting period.

(ii)    Additional Award. Subject to the approval of the Compensation Committee,
following the Effective Date, Executive will be granted an award of restricted
stock units with a value of $1,150,000 with the actual number of restricted
stock units subject to the award equal to that value divided by the closing
price per share of the Company’s common stock on the date of grant, rounded down
to the nearest whole restricted stock unit (the “Additional Award”). Except in
the case of accelerated vesting upon certain terminations of employment as set
forth in the CoC Agreement, the Additional Award will be scheduled to vest as to
100% of the Matching RSUs on the one (1) year anniversary of the grant date of
the Additional Award subject to Executive continuing to be a Service Provider
through the scheduled vesting date and Executive continuing to own the Matching
Shares described below. For purposes of this Agreement, “Matching RSUs” will
mean a number of restricted stock units subject to the Additional Award that is
equal to the number of shares of the Company’s common stock that Executive
purchases on the open market during the period between the grant date of the
Additional Award and June 16, 2020 (the “Matching Shares”). Any restricted stock
units subject to the Additional Award that do not become Matching RSUs as of
June 16, 2020, will immediately terminate and be cancelled and Executive will
have no further rights with respect to those restricted stock units.

(iii)    Terms of Awards. The Initial RSU Award, the PSU Awards and the
Additional Award each will be subject to the terms and conditions of the Equity
Plan and to a restricted stock unit agreement consistent with the terms of this
Agreement by and between Executive and the Company, each of which documents are
incorporated herein by reference.

(iv)    Additional Future Equity Awards. Executive will be eligible to receive
awards of stock options, restricted stock units or other equity awards covering
shares of Company common stock pursuant to any plans or arrangements the Company
may have in effect from time to time, including but not limited to any focal
grants. The Board or the Compensation Committee will determine in its discretion
whether Executive will be granted any such equity awards and the terms of any
such award in accordance with the terms of any applicable plan or arrangement
that may be in effect from time to time.

6.    Other Benefits. Executive shall be entitled to participate in executive
benefit plans and programs of the Company, if any, on the same terms and
conditions as other similarly-situated employees to the extent that Executive’s
position, tenure, salary, age, health and other qualifications make Executive
eligible to participate in such plans or programs, subject to the rules and
regulations applicable thereto. The Company reserves the right to cancel or
change the benefit plans and programs it offers to its employees at any time.

7.    Vacations; Holidays, Sick Days. Executive shall be entitled to annual paid
vacation, paid holidays, and paid sick leave in accordance with the Company’s
applicable policies, which may change from time to time.

 

-3-



--------------------------------------------------------------------------------

8.    Change of Control Agreement. Executive and the Company have entered into
the CoC Agreement and such document is incorporated herein by reference.

9.    Expenses. The Company will reimburse Executive for standard business
expenses pursuant to the Company’s standard policies in effect from time to
time. In addition, the Company shall reimburse Executive for tax preparation
expenses paid to Deloitte LLP and its affiliates with respect to Executive’s
personal tax returns for the 2019 calendar year in a manner consistent with past
practice during Executive’s employment with Saba Software, Inc., not to exceed
$5,000 per year. In the event that any expense reimbursements are taxable to
Executive, such reimbursements will be made in the time frame specified by
Treasury Regulation Section 1.409A-3(i)(1)(iv) unless another time frame that
complies with or is exempt from “Section 409A” (as defined below) is specified
in the Company’s expense reimbursement policy.

10.    Section 409A. It is the intent of this Agreement to be exempt from or
comply with the requirements of Section 409A (as defined below) so that none of
the payments and benefits to be provided under this Agreement will be subject to
the additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms in this Agreement will be interpreted to be so exempt or so comply.
Notwithstanding anything to the contrary in this Agreement, if Executive is
deemed on the date of termination to be a “specified employee” within the
meaning of that term for purposes of Section 409A, then with regard to any
payment or the provision of any benefit that is considered deferred compensation
under Section 409A payable on account of a “separation from service,” such
payment or benefit shall not be made or provided until the date which is the
earlier of (a) the expiration of the six (6)-month period measured from the date
of Executive’s “separation from service”, and (b) the date of Executive’s death,
to the extent required under Section 409A. In no event will the Company
reimburse Executive for any taxes imposed or other costs incurred as a result of
Section 409A. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition under Section 409A prior to actual payment to
Executive. For purposes of this Agreement, “Section 409A” means Section 409A of
the Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder and any state law equivalent.

11.    Proprietary Information and Inventions Agreement. Executive has entered
into the Company’s standard Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement (the “Confidentiality Agreement”), which
agreement is incorporated herein by reference.

12.    No Conflict. Executive represents and warrants that his employment by the
Company as described herein shall not conflict with and will not be constrained
by any prior employment or consulting agreement or relationship.

13.    Miscellaneous.

(a)    Governing Law. This Agreement will be governed by the laws of the State
of New Jersey (with the exception of its conflict of law provisions).

 

-4-



--------------------------------------------------------------------------------

(b)    Assignment. This Agreement and all rights hereunder shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees, successors and assigns. This Agreement is
personal in nature, and neither of the parties to this Agreement shall, without
the written consent of the other, assign or transfer this Agreement or any right
or obligation under this Agreement to any other person or entity; except that
the Company may assign this Agreement to any of its affiliates or wholly-owned
subsidiaries or to any successor-in-interest by virtue of a reorganization,
merger or other form of business combination, provided, that such assignment
will not relieve the Company of its obligations hereunder. Any attempted
assignment, transfer, conveyance or other disposition of Executive’s right to
compensation or other benefits will be null and void.

(c)    Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Attn: General Counsel

Cornerstone OnDemand, Inc.,

1601 Cloverfield Blvd., Suite 620

Santa Monica, CA 90404

If to Executive:

at the last residential address known by the Company

(d)    Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

(e)    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

(f)    Integration. This Agreement, along with the documents incorporated by
reference herein, represents the entire agreement and understanding between the
parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral, including but not limited to
the Prior Agreement and the Employment Agreement, dated June 5, 2015, between
Executive and Saba Software, Inc. (the “2015 Agreement”) (except as otherwise
specifically provided herein); provided, however, Executive remains bound by the
restrictive covenants only as those covenants relate to the period of
Executive’s employment or service with Saba Software, Inc. prior to the
Effective Date and nothing in this Agreement shall affect or supersede the
intellectual property and non-disclosure obligations set forth in Section 6 of
the 2015 Agreement, which will continue in effect following the Effective Date
as it relates to Executive’s

 

-5-



--------------------------------------------------------------------------------

employment or service with Saba Software, Inc. prior to the Effective Date. In
consideration of this offer of employment and the compensation and benefits
being provided to Executive hereunder, Executive further acknowledges and agree
that his acceptance of the offer set forth in this Agreement, and the terms and
conditions of Executive’s employment herein, shall neither constitute a
termination without “Cause,” a constructive termination, or constitute a good
reason for Executive’s resignation or any other such triggering event pursuant
to the Prior Agreement, the CoC Agreement, the 2015 Agreement or otherwise, and
Executive is not entitled to and will not receive any severance, equity vesting
acceleration, or other similar benefits other than as expressly set forth in the
CoC Agreement. No waiver, alteration, or modification of any of the provisions
of this Agreement will be binding unless in writing and signed by the Company
and Executive.

(g)    Arbitration. Any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this agreement or the
Confidentiality Agreement, will be settled by arbitration pursuant to the
arbitration provisions set forth in the Dispute Resolution Agreement, which was
entered into as of March 13, 2020, by and between the Company and Executive (the
“Dispute Resolution Agreement”), which agreement is incorporated herein by
reference.

(h)    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

(i)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

(j)    Counterparts. This Agreement may be executed manually or electronically
in counterparts, PDF or facsimile, each an original and each having the same
force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY: Cornerstone OnDemand, Inc. By:  

/s/ Elisa A. Steele

Elisa A. Steele, Chair of the Board EXECUTIVE:

/s/ Phil Saunders

Phil Saunders